Mr. Justice Walker delivered the opinion of the Court: Appellee sued appellant to recover for services as agent in selling a tract of land. It appears that appellant agreed that if appellee would find him a purchaser for a piece of land, he would pay him $500. The evidence shows that he procured a purchaser at the price fixed by appellant, and the sale was consummated. But it is urged that appellee was acting as the agent of both appellant and Lovingston, the purchaser, without having notified appellant. An examination of the evidence shows that the defense is not established. The only evidence we find in support of the defense is what was said by Lovingston when the sale was closed. He at that time proposed that appellee should prepare the deed, as he was acting for both parties, but the proposition was declined, appellant at the time saying another attorney did his business; and it appears that appellee was present when the papers were executed. He was there at the instance of Lovingston. There is no doubt that appellee was the agent of appellant in procuring a purchaser, and the evidence shows that he obtained one at the full price fixed by appellant, and when he had fully performed the agency, and it tvas at an end, he then received a retainer from the purchaser to see that the papers were properly prepared and executed. In this tve perceive nothing wrong or inconsistent. It is true, his retainer by Lovingston grew out of his former agency, but not till after that relation had terminated. When be found the purchaser he Avas no longer the agent of appellant, and was free to take the retainer from Lovingston. There Avas, then, nothing improper or inconsistent in his thus acting. The evidence sustains the finding of the jury. No question has' been raised as to the jurisdiction of the city court to try the case, and the judgment of the court below is affirmed. Judgment affirmed.